Citation Nr: 1429781	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a circulatory disability.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to service connection for memory loss.

7.   Entitlement to service connection for a sleep disability.

8.  Entitlement to service connection for a left hip disability. 

9.  Entitlement to service connection for a bilateral ankle disability

10.  Entitlement to service connection for a right wrist disability.

11.  Entitlement to service connection for a respiratory disability.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for headaches.

14.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for muscle pain.

15.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for chronic fatigue.

16.  Entitlement to an effective date earlier than February 16, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD), bipolar disorder type one, and polysubstance abuse in remission.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to February 1993.  

These matters on appeal to the Board of Veterans' Appeals (Board) arise from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that in pertinent part, the RO granted service connection and assigned an initial 70 percent rating for PTSD, effective February 16, 2010.  In a March 2011 rating decision, the RO continued the 70 percent rating and recharacterized the service-connected psychiatric disability as PTSD, bipolar disorder type one, and polysubstance abuse in remission.  In April 2011, the Veteran submitted a statement indicating that he wanted an earlier effective date for the grant of service connection for PTSD.  In a May 2011 rating decision, entitlement to an earlier effective date for the grant of service connection for PTSD, bipolar disorder type one, and polysubstance abuse in remission was denied.  

In May 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In May 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a bilateral shoulder disability, a bilateral knee disability, sinusitis, a circulatory disability, a skin rash, memory loss, a sleep disability, a left hip disability, a bilateral ankle disability, a right wrist disability, a respiratory disability, hypertension, and for headaches and applications to reopen claims for service connection for muscle pain and for chronic fatigue.

2.  In an October 2004 rating decision, the RO declined to reopen the Veteran's claim for service connection for a mental condition, claimed as a psychoneurotic disorder (previously denied as a claim for service connection for depression).   The Veteran did not perfect an appeal, and the decision became final.  
3.  On February 16, 2010, the RO received a claim for service connection for a psychiatric disorder, referred to as PTSD.  

4.  The RO granted service connection for PTSD in an August 2010 rating decision.  In the rating decision, the RO established an effective date of February 16, 2010, the date of receipt of the claim to reopen.

5.  Prior to February 16, 2010, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD (or other psychiatric disability) following the last final denial in an October 2004 rating decision (then characterized as depression, psychoneurotic disorder).

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal for the issues of entitlement to service connection for a bilateral shoulder disability, a bilateral knee disability, sinusitis, a circulatory disability, a skin rash, memory loss, a sleep disability, a left hip disability, a bilateral ankle disability, a right wrist disability, a respiratory disability, hypertension, and for headaches and for petitions to reopen claims for service connection for muscle pain and for chronic fatigue have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013). 

2.  The criteria for entitlement to an effective date earlier than February 16, 2010, for the grant of service connection for PTSD, bipolar disorder type one, and polysubstance abuse in remission have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156 , 3.400 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the May 2013 hearing before the Board, the Veteran stated that he wanted to withdraw from appellate review his claims for service connection for a bilateral shoulder disability, a bilateral knee disability, sinusitis, a circulatory disability, a skin rash, memory loss, a sleep disability, a left hip disability, a bilateral ankle disability, a right wrist disability, a respiratory disability, hypertension, and for headaches and his applications to reopen claims for service connection for muscle pain and for chronic fatigue.
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

As a result of the Veteran's withdraw of his appeal for service connection for a bilateral shoulder disability, a bilateral knee disability, sinusitis, a circulatory disability, a skin rash, memory loss, a sleep disability, a left hip disability, a bilateral ankle disability, a right wrist disability, a respiratory disability, hypertension, and for headaches and for applications to reopen claims for service connection for muscle pain and for chronic fatigue, no allegation of error of fact or law remains before the Board for consideration as to these issues.  Therefore, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the U. S. Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
With respect to the issue of entitlement to an effective date earlier than February 16, 2010, for the grant of service connection for PTSD, the essential facts are not in dispute; the claim rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

Earlier effective date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, he asserts that the award should be made effective from 1993, when he contends he was diagnosed with PTSD (see June 2011 notice of disagreement), or in July 1994, the date of a VA treatment record noting that he complained of racing thoughts and mood swings and was referred to rule out bipolar disorder (see hearing transcript, page 9).  

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013). 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2013). Previous determinations that are final and binding, including decisions regarding  service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(b), 3.105(a) (2013).
The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).   The statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  Sears v. Principi, 16 Vet. App. 244 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, the Veteran has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332 (1995). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2002).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

An October 2004 rating decision declined to reopen the Veteran's claim for service connection for a psychoneurotic disorder (previously denied as a claim for service connection for depression).  The Veteran did not appeal the October 2004 rating decision within one year.  Therefore, the October 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a) (2013). 

The RO reopened the Veteran's claim and granted service connection for PTSD in an August 2010 rating decision.  The RO established an effective date of February 16, 2010, the date of receipt of the claim to reopen.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  The grant of service connection was based on an August 2010 VA examiner's opinion that the Veteran was diagnosed with PTSD due to combat experiences.  In addition, the Veteran was also diagnosed with bipolar disorder which accounted for his phases of mania and depression and that his substance use was a means of coping with his trauma from service.  Therefore, in the absence of CUE, the RO assigned the earliest possible effective date for the grant of the reopened claim.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).   In this case, neither the Veteran nor representative actually allege CUE-much less, reflect the type of specificity need to sufficiently raise such a claim.

In this matter, the law is clear.  The proper effective date for new and material evidence, other than service treatment records, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  

The Board also notes that, after the October 2004 decision and prior to the February 16, 2010 claim to reopen, there is no document indicating an intent by the Veteran to reopen his claim for service connection for a psychiatric disability.  Indeed, the Veteran did not file a document of any kind during this time frame. 

Under the 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.   The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim). Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's PTSD or other psychiatric disabilities, prior to February 16, 2010,  cannot constitute a request to reopen a claim for service connection.

With regard to the Veteran's contentions, the Board notes that at the time of several prior final rating decisions, to include in April 1996, December 1996, and October 2004, the evidence of record include VA treatment records showing that the Veteran complaints of racing thoughts and mood swings since 1991, and provisional diagnoses of bipolar disorder, as well as psychiatric assessments of alcohol abuse, cocaine dependence, amphetamine abuse, cannibus abuse, and personality disorder, not otherwise specified.  The Veteran was scheduled for several VA examinations to assist with the development of his claims for service connection for a psychiatric disorder.  However, he failed to report, and no actual diagnosis of nexus opinion was of record.  In this case, the earliest diagnosis of a psychiatric disability that was linked to service was in the August 2010 VA examination, in conjunction with the February 2010 application to reopen the claim.

Accordingly, on these facts, the date of the February 16, 2010 application for compensation-accepted as the application to reopen the previously denied claim for service connection-is the earliest effective date that may be assigned for the grant of this benefit.   See 38 C.F.R. § 3.400(q)(1)(ii) (2013).  While sympathetic to the Veteran's contentions, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013). 

As there is no legal basis for assignment of any earlier effective date for the award of service connection for PTSD, bipolar disorder type one, and polysubstance abuse in remission, the Board finds that the claim for an earlier effective date must be denied.  Where, as here, the law is dispositive of the claim, the appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

The claims of entitlement to service connection for a bilateral shoulder disability, a bilateral knee disability, sinusitis, a circulatory disability, a skin rash, memory loss, a sleep disability, a left hip disability, a bilateral ankle disability, a right wrist disability, a respiratory disability, hypertension, and for headaches and the applications to reopen claims for service connection for muscle pain and for chronic fatigue, are each dismissed.

Entitlement to an effective date earlier than February 16, 2010, for the grant of service connection for PTSD, bipolar disorder type one, and poly substance abuse in remission, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


